COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00187-CV


CLAUDE L. DAILEY, JR.                                                 APPELLANT

                                         V.

PATRICIA ANN DAILEY                                                     APPELLEE


                                      ----------

          FROM THE 324TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Claude L. Dailey, Jr. attempts to appeal the denial of his motion

to recuse the trial judge. Acting Presiding Judge of the Eighth Administrative

Judicial Region of Texas, Judge Donald Cosby, heard Appellant’s motion and

denied it on April 29, 2011. Appellant filed a notice of appeal, and on June 3,

2011, we notified the parties of our concern that this court lacks jurisdiction over


      1
       See Tex. R. App. P. 47.4.
this appeal because the “Order Denying Motion to Recuse” does not appear to

be a final judgment or an appealable interlocutory order. We also stated that the

appeal would be subject to dismissal for want of jurisdiction unless Appellant or

any party desiring to continue the appeal filed with the court, on or before June

13, 2011, a response showing grounds for continuing the appeal. No response

has been filed.

      Generally, an appeal may be taken only from a final judgment or order. 2

An order denying a motion to recuse is not an appealable interlocutory order. 3

Specifically, rule 18a of the Texas Rules of Civil Procedure provides that an order

denying a motion to recuse may be reviewed only “on appeal from the final

judgment.”4 Because the order from which Appellant attempts to appeal is not an

appealable interlocutory order, we dismiss this appeal for want of jurisdiction.5



                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: July 21, 2011



      2
       Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).
      3
       Hawkins v. Walker, 233 S.W.3d 380, 401 (Tex. App.—Fort Worth 2007,
pet. denied).
      4
       Tex. R. Civ. P. 18a(f); see Hawkins, 233 S.W.3d at 401.
      5
       See Tex. R. App. P. 42.3(a), 43.2(f).


                                         2